El Juez Asociado Señor Serrano Geyls
emitió la opinión del Tribunal.*
El 20 de julio de 1960 los peticionarios, como organiza-dores y presidente y secretario provisionales del Partido Acción Cristiana, sometieron una solicitud de mandamus ante este Tribunal Supremo, para entonces en receso, e invo-caron nuestra jurisdicción original “debido a la naturaleza urgente y de gran interés público” del asunto. Se solicitaba expidiéramos un auto de mandamus contra el Sr. Ernesto Mieres Calimano, Superintendente General de Elecciones, ordenándole permitiera a los peticionarios “inspeccionar y sacar copias, previo el pago de los derechos legales corres-pondientes, de las listas provisionales de los votantes de 1956”. (1)
Al siguiente día, el Juez Presidente señor Negrón Fer-nández, actuando en funciones de turno, dictó una resolución ordenando al demandado que “de tener causa para no acceder .a la pretensión de los demandantes, presente su contestación a la solicitud en o antes de las 10:00 a.m. del día 28 de julio de 1960, y se convoca a las partes para la celebración de la vista correspondiente a las 2:00 p.m. de ese día.”
El demandado sometió su contestación dentro del término -concedídole. Aceptó algunos de los hechos descritos en la solicitud y negó otros, presentó dos defensas de ley y solicitó no se concediera el remedio pedido por los peticionarios.
Se celebró una vista el día 28 de julio ante el pleno de este Tribunal, luego de una convocatoria al efecto cursada por el Juez Presidente. Recibimos en esa vista prueba docu-mental y oral (2) ofrecida por las partes. Estas renunciaron expresamente a su derecho a someter alegatos.
*268El día 1 de agosto, luego de un detenido estudio y amplia, discusión del asunto, dictamos la siguiente sentencia:
“A base de la prueba recibida y por las razones que opor-tunamente se expresarán en una opinión, el Tribunal concluye-que:
“Primero: Desde el mes de noviembre de 1959, dos copias-de las listas provisionales de inscripciones de votantes para el año 1960 fueron enviadas por el Superintendente General de-Elecciones a todos los presidentes de las juntas locales de elec-ciones. Por lo menos una copia de dichas listas está destinada al uso público, lo que necesariamente lleva consigo el derecho-de cualquier persona interesada a sacar copia de cualquiera de-ellas en las oficinas de dichas juntas locales y en horas razo-nables, sujeto a la imposición de medidas adecuadas por el cus-todio de dichas listas a fin de mantener la seguridad de éstasy su disponibilidad para el público. Nada hay en la prueba, que demuestre que en los primeros días del mes de junio de 1960, fecha en que los peticionarios por primera vez solicitaron del. Superintendente se les expidiera copia certificada de dichas listas, no estuviesen disponibles las mismas — con excepción de-las correspondientes a los precintos de Aguadilla, Arecibo, Río Piedras II, San Juan y Yabucoa — para ser inspeccionadas y copiadas por los peticionarios, ni nada hay en la prueba que indique que no lo están al presente. En consecuencia, con excepción de los precintos ya mencionados, los peticionarios-tienen a su disposición y han tenido desde que comenzaron el proceso de inscripción de su partido, y en varias ocasiones han utilizado, un medio sencillo, rápido y eficaz para obtener copias-de las listas que interesan sin necesidad de utilizar las que se encuentran bajo la custodia del Superintendente y las cuales-éste usa frecuentemente en el cumplimiento de sus deberes-oficiales.
“Segundo: Los peticionarios tienen derecho a que se Ies-permita inspeccionar y copiar las listas provisionales de inscrip-ciones de votantes de 1960 para los precintos electorales de San Juan, Río Piedras II, Arecibo, Aguadilla y Yabucoa. Sin embargo, los peticionarios están en el deber de someterse a la. razonable vigilancia del Superintendente General de Elecciones o sus agentes o empleados para garantizar la seguridad de-dichos documentos y a cualesquiera otras medidas razonables que se- les impusiere a los fines de: (1) evitar entorpecimien-*269tos y dificultades que impidan el cumplimiento de los deberes que se le imponen al Superintendente y a la Junta Estatal de Elecciones; y (2) determinar el método, sitio y horas apro-piadas para inspeccionar y copiar los referidos documentos con razonable prontitud.
“Por lo tanto, se ordena al Superintendente General de Elecciones que permita a los peticionarios inspeccionar y copiar las listas provisionales de inscripciones de 1960 para los pre-cintos antes mencionados, sujeto a las condiciones y requisitos que se establecen en el Apartado Segundo de esta sentencia.
“Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente, quien disintió por las razones que también expresará oportunamente.”
Procede ahora explicar las razones en las cuales se funda nuestro criterio. Para ello es necesario, en primer lugar, hacer una relación detallada de los hechos pertinentes que a base de las admisiones de las partes y de la prueba ofre-cida consideramos probados.
Entre los días 7 y 9 del mes de junio de 1960, los señores Mario Dávila y Eduardo Flores, en su carácter de presi-dente y secretario provisionales de una agrupación política conocida como Partido Acción Cristiana, se entrevistaron con el Sr. Ernesto Mieres Calimano, Superintendente General de Elecciones de Puerto Rico y le solicitaron copias certificadas de las listas provisionales de electores de 1960, correspon-dientes a nueve precintos electorales. Deseaban proceder a la inscripción del mencionado partido para que éste pudiera participar en las elecciones generales de 1960 y necesitaban las mencionadas listas para tener conocimiento preciso de los nombres de los electores que habían votado en las pasadas elecciones, sus circunstancias personales y el sitio exacto donde habían votado. Esos datos son indispensables para llenar las papeletas de inscripción con rapidez y exactitud.
El señor Mieres les informó a los señores Dávila y Flores que en todos los precintos existían copias de dichas listas destinadas al uso público pero que no habría inconveniente en suministrarles las que ellos interesaban. Los solicitantes *270pagaron los derechos exigidos por la ley y unos días más tarde se les entregaron las copias. A partir de esa fecha y hasta los últimos días del mes de junio, los peticionarios con-tinuaron solicitando copias de las listas de otros precintos hasta un número que según el señor Flores alcanzó a 74 y según el señor Mieres a 61. Se pagaron los derechos de ley aunque más tarde se retiraron los correspondientes a 6 pre-cintos. Hasta el día 28 de julio, fecha de la vista ante este Tribunal, los peticionarios habían recibido de la Oficina del Superintendente 39 listas faltándoles, según el señor Flores, 29 de las solicitadas. El Superintendente había ya infor-mado a los peticionarios que debido al enorme trabajo de .su oficina le sería imposible entregarles todas las listas antes de la fecha límite — 28 de agosto — fijada por la ley para someter las peticiones juradas de inscripción al Departa-mento de Estado.
Por tal motivo, los peticionarios se entrevistaron con el Superintendente el día 12 de julio y solicitaron se les per-mitiera inspeccionar y fotocopiar las listas que ellos nece-sitaban. Existen algunas discrepancias en cuanto a los detalles de esa entrevista pero sí es claro que la petición fue ■denegada por el señor Mieres, por razón del entorpecimiento ■en las labores de su oficina que tal acción aparejaría y por no tener, a su juicio, autoridad legal para permitirla. No ■obstante, les sugirió a los peticionarios que plantearan el asunto ante la Junta Estatal de Elecciones. Aceptada esa sugestión y discutida la solicitud, la Junta por unanimidad la denegó.
El señor Mieres explicó en su testimonio ante este Tribunal que desde el mes de noviembre de 1959 su oficina había •enviado dos copias de las listas provisionales de 1960 a los presidentes de las juntas locales de cada uno de los 80 pre-cintos de la isla y que una de esas listas es para uso del público y la otra para ser guardada en los archivos. Indicó, además, que luego de comenzadas las actividades de ins-cripción del Partido Acción Cristiana había recibido cinco *271comunicaciones telegráficas de los presidentes de otras tantas» juntas locales informándole que las citadas listas se habían extraviado. Identificó tales precintos como Aguadilla, Are-cibo, Río Piedras II, San Juan y Yabucoa y aclaró que tan pronto se recibieron esas comunicaciones había ordenado-se procediera a sacar copias de las listas de esos precintos. Dichas copias aún no les habían sido entregadas a los peti-cionarios.
El señor Flores, aunque en una ocasión durante su testi-monio dijo que en “muchísimas cortes” (3) no existían las-listas, luego aceptó que solamente en los mencionados precin-tos se le había notificado por los presidentes de las juntas-locales o por miembros de su partido que las listas se habían extraviado. Añadió el precinto de Guaynabo pero aclaró-luego que ya se le había informado por la Oficina del Superin-tendente que la lista de ese precinto estaba disponible. Tam-bién en algunas ocasiones mencionó a Bayamón, pero al final informó que se le habían entregado las listas de 1956 de ese precinto.
Declaró también el señor Flores que el partido se estaba inscribiendo en más de 70 precintos y que se estaban usando-“listas viejas o las del 60”.
El señor Mieres explicó, también, que desde el mes de-mayo de 1960 su oficina se encuentra preparando las listas-finales de electores para las elecciones generales de 1960 y que la ley le impone el deber de someter esas listas a la Junta en o antes del 1 de septiembre. En su oficina existe-solamente una copia de las listas provisionales de 1960, la cual es necesario usar continuamente en la preparación de las listas finales. También en su carácter de Director del Instituto de Primarias tiene acceso a otra copia de las listas-provisionales. Esa copia se utiliza para las labores del Ins-*272tituto (4) y, además, se le facilita al Departamento de Estado para cotejar las papeletas de inscripción.
El procedimiento para preparar las copias certificadas de las listas pedidas por los peticionarios es lento y requiere mucho cuidado. Como no existe equipo adecuado de foto-copiar en la Oficina del Superintendente, es necesario (1) reunir las tarjetas de los electores correspondientes a cada precinto, (2) “tirar” la lista en una máquina electró-nica utilizando las tarjetas, (3) cotejar la copia con la lista original para cerciorarse de que está correcta, (4) coser la copia y (5) certificarla y adherirle los sellos de rentas inter-nas que la ley exige. El Superintendente sólo dispone de dos máquinas electrónicas que también utiliza continuamente para preparar las listas finales. No tiene empleados dedi-cados especialmente a la labor de preparar las copias sino que tiene que hacer asignaciones especiales a esos fines. Su personal, aunque numeroso, está constantemente atareado en la enorme y delicada labor de preparar todo lo concerniente a las elecciones generales próximas a celebrarse. Cuenta con un espacio que no es adecuado para sus necesidades y un gran número de empleados tiene que trabajar en los pasi-llos de una sección del Capitolio estatal, la cual ha sido debi-damente aislada para evitar intervenciones extrañas.(5)
*273Declaró, además, el señor Mieres que luego de consultar sus archivos podía afirmar que nunca partido alguno se había inscrito en Puerto Rico utilizando la compra de listas en la Oficina del Superintendente, sino que todos lo habían hecho copiando los datos pertinentes de las listas que estaban en poder de los presidentes de las juntas locales.
Debemos concluir a la luz de la prueba recibida que: primero, desde que comenzaron las actividades de inscripción del Partido Acción Cristiana en los primeros días del mes de junio de este año, los peticionarios han tenido a su dis-posición y continúan teniendo, y en varias ocasiones han utilizado, para inspeccionar y copiar, las listas provisionales de electores de 1960 en las oficinas de las juntas locales de elecciones de todos los precintos electorales del país con excep-ción de los de Aguadilla, Arecibo, Río Piedras II, San Juan y Yabucoa; segundo, en los mencionados precintos no exis-ten esas listas, por haberse extraviado las mismas; tercero, a la fecha de la vista de este caso el Superintendente no había podido entregarle a los peticionarios las copias de las listas de los mencionados precintos, aunque había ya orde-nado su preparación; cuarto, el Superintendente General de Elecciones tiene bajo su custodia dos copias de dichas listas, las cuales utiliza frecuentemente en el cumplimiento de sus deberes oficiales como Superintendente y como Director del Instituto de Primarias; quinto, desde el mes de mayo de este año el personal de la Oficina del Superintendente se encuentra completamente atareado en la preparación de todo lo necesario para la celebración de las elecciones gene-rales de 1960, incluyendo las listas finales de electores, las cuales deben someterse a la Junta Estatal de Elecciones en *274o antes del 1 de septiembre próximo; sexto, el Superinten-dente ha cumplido responsable y diligentemente con su obli-gación de suministrar copias certificadas de las listas soli-citadas por los peticionarios y en escasamente siete semanas les ha entregado las correspondientes a 39 precintos; séptimo, dichas copias no han podido prepararse con mayor celeridad debido únicamente a la escasez de equipo y personal y al enorme trabajo que tiene a su cargo la Oficina del Superin-tendente; octavo, mediante el uso del sistema de certifica-ción, el Superintendente no puede entregar a los peticiona-rios todas las listas que estos interesan antes del día 28 de agosto de 1960, fecha en que vence el término para some-ter las peticiones de inscripción; noveno, desde el día 12 de julio de este año y advertidos de la descrita situación, los peticionarios solicitaron del Superintendente se les permitiera inspeccionar y fotocopiar las listas correspondientes a 29 precintos; décimo, el Superintendente se negó a lo solicitado por creer que no tiene autoridad legal para ello y por temor a que se entorpecieran las labores de su oficina; y undécimo, las listas provisionales de 1960 son muy necesarias para realizar una inscripción rápida y exacta de cualquier partido político nuevo que interese participar en las próximas elec-ciones generales.
Expondremos inicialmente varias consideraciones esenciales que aun cuando no están sujetas a debate en este caso, es indispensable expresarlas para ubicar debidamente la verdadera controversia. Primera: el mandamus es el recurso apropiado en este pleito por no disponer los peticio-narios de otro remedio legal adecuado y por tratarse del incumplimiento de un deber que se alega ha sido impuesto por la ley. Prensa Insular de Puerto Rico v. Cordero, Auditor, 67 D.P.R. 89 (1947) ; Espina v. Calderón, Juez, 75 D.P.R. 76, 84 (1953) ; Enforceability by mandamus of right to inspect public records, 169 A.L.R. 653 (1947). Segunda: Se ha invocado correctamente la jurisdicción original de este *275Tribunal ya que la solicitud va dirigida contra uno de los principales funcionarios del gobierno, se levantan cuestiones de gran interés público y el problema planteado requiere una resolución pronta y definitiva. Partido Popular v. Gallardo, 56 D.P.R. 706, 711 (1940). Tercera: Los peticionarios han alegado y probado que hicieron un requerimiento previo al Superintendente para que éste realizase el acto que ellos solicitan se le ordene realizar. Suárez v. Corte, 65 D.P.R. 850, 857-858 (1946) ; Espina v. Calderón, Juez, supra, pág. 81. Cuarta: Los peticionarios tienen indudablemente un “interés especial, distinto del interés general que pueda tener cualquier ciudadano en el derecho que reclama [n]”. Prensa Insular de Puerto Rico v. Cordero, Auditor, supra, pág. 101. Su interés de inspeccionar y copiar las listas pro-visionales de electores de 1960 no es producto de la mera curiosidad o del deseo de entorpecer las labores de un orga-nismo oficial, sino que nace de sus responsabilidades como organizadores y directores de un partido político en proceso de inscripción y se asienta, por consiguiente, en el derecho fundamental a la selección de candidatos y a la organización electoral protegido plenamente por la Constitución y las leyes del país y que constituye una de las garantías básicas de la democracia política.
Una vez establecidas esas premisas, pasamos a analizar las dos cuestiones que se plantean en este recurso. Son las siguientes: ¿Tiene el Superintendente General de Elecciones el deber de permitir a los peticionarios inspeccionar y copiar las listas provisionales de electores de 1960 de las cuales él es custodio? De ser así, ¿cuál debe ser el alcance y con-tenido de nuestra orden? La contestación a la primera depende de la interpretación de las disposiciones de ley apli-cables y la de la segunda de las circunstancias específicas que deben mover nuestra informada discreción.
*276La sec. 27 de la Ley Electoral vigente (Ley núm. 87 de 20 de junio de 1955, Leyes, pág. 349; 16 L.P.R.A. see. 75) provee en su párrafo inicial que “Con arreglo a lo más adelante dispuesto, el Superintendente General de Elecciones hará preparar las siguientes listas: (a) Listas provisionales de inscripciones, (6) listas de los electores inscritos en el año de las elecciones y (c) listas de transferencias de inscrip-ciones.” Luego los apartados (a), (6) y (c) describen deta-lladamente el contenido de cada una de esas listas (6) y las maneras que debe utilizar el Superintendente para preparar-las. Añade inmediatamente:
“De todas las listas referidas en esta sección bajo las letras (6) y (o), el Superintendente General de Elecciones enviará por correo certificado o por mensajero especial dos copias al presidente de la junta local de elecciones del precinto electoral a que respectivamente correspondan; una copia al presidente de cada partido; una copia a la representación de cada partido en la Junta Estatal de Elecciones y una copia al presidente del comité local de cada uno de los partidos principales y por peti-ción en dicho precinto, y una copia adicional será retenida en el archivo de la Junta Estatal de Elecciones. Inmediatamente que reciba sus dos copias, el presidente de cada junta local de elecciones fijará al público, en sitio visible, accesible y prote-gido, una copia en la entrada a las oficinas de la junta local de elecciones y conservará la otra copia en los archivos de dicha junta.
“El Superintendente General de Elecciones deberá enviar las ‘listas de electores inscritos en el año de las elecciones’, en o antes del día 15 de abril del año en que se celebren elecciones; y debe enviar las dos ‘listas de transferencias de inscripciones’ en o antes del 15 de diciembre del año anterior al año en que se celebren elecciones.
“El Superintendente General de Elecciones podrá expedir copias certificadas de dichas listas previo pago de un centavo *277por cada nombre en sellos de rentas internas que adherirá a dichas listas, cancelándolos.
“Toda persona que voluntaria y maliciosamente arrancare o dañare cualquiera de dichas listas electorales que se fijen al público incurrirá en delito grave y convicta que fuere será cas-tigada con pena de presidio por un término no menor de seis meses.
“El Superintendente General de Elecciones preparará los impresos necesarios para las transferencias de inscripciones expresadas en el apartado (c) precedente y los venderá al precio que fije la Junta Estatal de Elecciones.
“Tanto las listas referidas en esta sección como todas las demás listas provistas en este subtítulo así como las tarjetas de notificación a los electores podrán ser preparadas por medios mecánicos mediante el uso de las máquinas necesarias al efecto.”
El párrafo final establece ciertos procedimientos que afectan exclusivamente a las solicitudes de transferencias de inscripción comprendidas en el antedicho apartado (c).
Podrá observarse de la mera lectura de esas disposiciones que la Asamblea Legislativa no dispuso expresamente en 1a. see. 27 un método para distribuir y darle publicidad a las “listas provisionales de inscripciones” descritas en el apar-tado (a) y que sí lo hizo en cuanto a las listas comprendidas en los apartados (b) y (c). Tampoco hay en el resto de las provisiones vigentes que afectan el proceso electoral dis-posición alguna que en el mencionado aspecto cubra las listas provisionales.
Esa, sin embargo, no fue siempre la situación. Hasta el año 1950 la see. 27 ordenaba distribuir y darle publicidad a “todas las listas referidas” en ella, en lugar de únicamente a las listas referidas bajo las letras (ó) y (c). Ley núm. 384 de 11 de mayo de 1950 {Leyes, págs. 883, 889). No obstante, al enmendarse la see. 27 en el próximo año (Ley núm. 7 de 27 de septiembre de 1951, Leyes, págs. 115, 119) se modificó el apartado (a) para que en lugar de contener como hasta entonces una explicación general sobre lo que habría de considerarse como “listas provisionales de inscrip-ciones”, contuviese bajo ese nombre y para las elecciones *278generales de 1952, una mención específica de las listas de votantes que habrían de prepararse para el referéndum sobre la Constitución de 1952, según ordenaban las leyes pertinen-tes. Resultaba entonces superfluo establecer métodos de dis-tribución y publicidad para dichas listas provisionales porque la ley del referéndum así ya lo disponía. Sees. 36 y 37 de la Ley núm. 27 de 30 de agosto de 1950 {Leyes, págs. 99, 135-141). Por esa razón se hizo referencia exclusivamente a los apartados (ó) y (c). Véase también la Ley núm. 4 de 9 de febrero de 1952 {Leyes, págs. 193, 195).
' Sin embargo, cuando en 1955 se enmendó otra vez el apartado (a) de la see. 27 para de nuevo incluir una defi-nición general del término “listas provisionales de inscrip-ciones” y eliminar la referencia, ya inútil, a las leyes sobre el referéndum de 1952, por una omisión que a todas luces fue involuntaria, no se enmendó el párrafo sobre distribución y publicidad para reincorporarle la alusión al apartado (a). Por eso resulta hoy día, como anteriormente indicamos, que no hay en la ley vigente disposición alguna que expresamente cubra estos asuntos en cuanto a las “listas provisionales de inscripciones” mientras las hay que lo hacen en cuanto a las otras dos listas descritas en la see. 27.
Se hace indispensable este comentario para poner en claro la situación de ley. Creemos, no obstante, que la señalada omisión en modo alguno elimina o modifica el carác-ter de documento público que tienen las “listas provisionales de inscripciones”. Tanto la see. 27 como otras disposiciones de de las leyes electorales (7) confirman la naturaleza pública de esas listas y la urgente necesidad de que estén disponibles para ser inspeccionadas y copiadas por las personas que así lo interesen. Asimismo, el Superintendente ha procedido en la práctica como si la referencia al apartado (a) estuviese *279•aún en la ley vigente y ha distribuido las copias de las listas provisionales de inscripciones de 1960 de la manera que provee la see. 27 para las otras dos listas. Como sabemos, desde noviembre de 1959 envió dos copias de esas listas a las oficinas de las juntas locales de elecciones donde, con excepción de los cinco precintos mencionados en esta opinión, han estado disponibles para el uso de los peticionarios y del público.
Además de las citadas disposiciones de las leyes electo-rales, debemos considerar los arts. 409 y 410 del Código de Enjuiciamiento Civil (32 L.P.R.A. sees. 1781 y 1782) en los cuales principalmente se apoyan los peticionarios.
“Art. 409: Todo ciudadano tiene derecho a inspeccionar y sacar copia de cualquier documento público de Puerto Rico, salvo lo expresamente dispuesto en contrario por la ley.
“Art. 410: Todo funcionario público bajo cuya custodia obrare algún documento público, está en la obligación de facili-tar, al requerírsele, copia certificada del mismo, mediante el pago de los derechos legales correspondientes, y dicha copia será admisible como evidencia en los mismos casos y con igual efecto, que el escrito original.”
En Prensa Insular de Puerto Rico v. Cordero, Auditor, 67 D.P.R. 89 (1947),(8) opinión del Juez Asociado señor de Jesús, hicimos un amplio estudio de esos artículos. Huelga repetir lo que allí explicamos. Basta recordar las dos nor-mas fundamentales que establecimos, en adición a la del inte-rés especial de los peticionarios, ya explicada en esta opinión. (1) “El deber de permitir la inspección de documentos existe como un deber correlativo del derecho de inspección concedido por el art. 409 del Código de Enjuiciamiento Civil y surge implícito del deber de expedir copias certificadads de dichos documentos previo el pago de los derechos correspondientes.” (2) “Para que el derecho a la inspección de documentos pueda reclamarse por mandamus, no precisa una ley que expresamente imponga deber alguno de permitir la inspec-*280ción, como una obligación comprendida en las atribuciones de un cargo. Basta que el derecho a la inspección que se reclama exista para que ipso facto surja el deber impuesto implícitamente por el art. 409 del Código de Enjuiciamiento Civil de permitir tal inspección.”
En la citada sentencia se enfocó el problema exclusiva-mente sobre el derecho de inspección porque a ese derecho se limitaba la solicitud de mandamus. Es evidente, sin embargo, y no requiere análisis alguno, que las mismas normas son aplicables al derecho de “sacar copia” que el art. 409 garantiza expresamente. Los custodios de documentos públi-cos en nuestro país tienen, por lo tanto, el deber de permitir a las personas interesadas inspeccionar y sacar copia de esos documentos, aunque la ley pertinente no les imponga esa obli-gación de modo expreso.
Aunque el demandado no niega la naturaleza pública de las listas electorales, nos dice, sin embargo, que los citados arts. 409 y 410 no tienen aplicación a la contro-versia de autos. Sostiene que esas son “disposiciones de carácter general que deben ceder ante las disposiciones espe-ciales del art. 27 de la Ley Electoral” y que debemos utilizar el “conocido principio de que una ley especial sobre deter-minada materia debe prevalecer sobre cualquier otro precepto aplicable de carácter general.”
En Banco de Ponce v. Secretario de Hacienda, 81 D.P.R. 442, 449 (1959) explicamos que “No podemos interpretar las leyes sólo mediante la aplicación mecánica de los tan mani-dos cánones de interpretación. Estos no son otra cosa que ‘generalizaciones basadas en la experiencia’ .... y, como tales, sujetos en su aplicación a las limitaciones que cada situación concreta provee.” Véase Silving, In the Nature of a Compact — A Note on Statutory Interpretation, 20 Revista del Colegio de Abogados de Puerto Rico 159, 167-168 (1960).
*281Aunque el art. 409 es una disposición de carácter general, al redactarla se tuvo buen cuidado de establecer con absoluta claridad la circunstancia que la haría inoperante. Se garantiza el derecho del ciudadano a inspeccionar y copiar cualquier documento público “salvo lo expresamente dis-puesto en contrario por la ley”. Esa severa restricción se justifica plenamente porque el art. 409 es en nuestro sistema el medio legal de mayor eficacia para proteger el derecho del ciudadano a enterarse de lo que su gobierno hace. Versiones idénticas o similares diseñadas con ese objetivo existen en un gran número de los Estados de la Unión. Cross, The People’s Right to Know (1958), especialmente las págs. 19, 34, 50-55 y 337-847; Pickerell, Secrecy and the Access to Administrative Records, 44 Cal.L.Rev. 305 (1956) ; Thayer, Legal Control of the Press, (1956) págs. 162-178; 16 Cal. Jur.2d 122-126. A ese laudable propósito legislativo debe unirse una meticulosa interpretación judicial que le asegure plenos efectos y que así garantice a los interesados la opor-tunidad de inspeccionar y copiar las expresiones públicas de la conducta oficial. (9) Para resolver que el art. 409 no es aplicable a una clase determinada de documentos públicos, no podemos menos que exigirle a la Asamblea Legislativa una orden clara y terminante. Si adoptáramos la posición opuesta tendríamos que aceptar que cada vez que el legisla-dor provee una manera de publicidad para ciertos documen-tos públicos, no importa lo inadecuada que resulte en térmi-nos generales o en términos de las circunstancias particulares de un caso, esa actuación por sí sola excluye al art. 409, aunque éste, para ser inaplicable, requiere por su letra un *282mandato legislativo expreso en tal sentido, y por su propó-sito, un interés social superior al interés básico que le compete proteger.
En numerosas ocasiones el legislador ha dictaminado explícitamente que ciertos documentos tendrán carácter con-fidencial, o ha mencionado específicamente a las personas que pueden inspeccionarlos y copiarlos o las ocasiones en las cuales proceden tales actos. (10) No hay el menor indicio en la see. 27 de la Ley Electoral — sin que tomemos en cuenta la omisión de la Ley de 1955, ya explicada — indicativo de que se tuvo el propósito de hacer inaplicable el art. 409 a las listas mencionadas en esa sección o de que el método de publi-cidad en ella creado habría de ser exclusivo, no importa que las circunstancias concurrentes condujeran en la realidad al *283fracaso de dicho método. Por el contrario, tanto de esa sec-ción como de otras ya citadas de las leyes electorales, se desprende una genuina preocupación legislativa de darle la mayor difusión a esas listas y de ponerlas en manos de aquellos que habrían de necesitarlas para el debido ejercicio de sus derechos políticos. En ausencia de una expresión clara y específica, no podemos atribuirle a legisladores que con tanta frecuencia han revalidado sus títulos de arquitec-tos de un sistema electoral limpio, imparcial y honesto, (11) la voluntad de crear un método de publicidad, único y apli-cable siempre no importa sus fallas en la práctica, para unas listas que constituyen el corazón del proceso inscripcionario.
Resolvemos, por consiguiente, que el art. 409 es de apli-cación a las listas provisionales de inscripciones descritas en la see. 27 de la Ley Electoral y que el Superintendente General de Elecciones, custodio de esas listas, tiene la obli-gación legal de permitir a los peticionarios inspeccionarlas y copiarlas.
II
Para que deba expedirse un auto de mandamus, sin embargo, no es suficiente que el peticionario tenga un' derecho claro a lo que solicita y que el demandado tenga la obligación correspondiente de permitir el ejercicio de ese derecho. Se trata de un auto “altamente privilegiado”, según expresa la ley de su creación, 32 L.P.R.A. see. 3421, y los tribunales tienen necesariamente que medir todas las-*284circunstancias concurrentes, tanto al determinar si debe o no expedirse el auto como al fijar el contenido de la orden, una vez resuelta en la afirmativa la cuestión inicial. En otras palabras, el remedio no se concede ex debito justitix y tan pronto se reconoce el derecho del peticionario, sino úni-camente cuando el tribunal esté convencido de que se cumpli-rán propósitos de utilidad social e individual. Para esos fines, es indispensable estimar qué efectos tendrá la orden en el adecuado cumplimiento de las responsabilidades del funcionario afectado por ella y hasta qué punto habrá de beneficiar al solicitante. Procede, en síntesis, establecer el más fino equilibrio posible entre los diversos intereses en conflicto. (12)
En la situación concreta de la actual controversia, no hay duda de que la oficina del Superintendente General de Elec-ciones está, por lo menos desde mayo de este año, en una situación de extremo agobio causada por el enorme trabajo de preparar todo lo concerniente a las próximas elecciones generales. Existen términos inexorables de Constitución y de ley a los cuales tiene que ajustarse su labor oficial. El interés público en que esas elecciones se realicen debidamente y de acuerdo con las provisiones legales pertinentes, no puede ceder ante ningún otro y este Tribunal tiene necesariamente que abstenerse de dictar órdenes que lo pongan en peligro. Aunque existe en este pleito, como ya hemos dicho, un inte-rés especial que fluye de uno de los derechos políticos funda-mentales, es de elemental justicia establecer que ni el Superin-tendente ni las demás autoridades públicas tienen respon-sabilidad alguna por el hecho de que los peticionarios, por las razones que fueren, comenzaran la inscripción de su partido escasamente tres meses antes de la fecha límite y por ese *285motivo, y para cumplir con las exigencias de la ley, (13) tuvieran que realizarla a marcha forzada.
Por otro lado, la prueba demostró concluyentemente que desde que los peticionarios iniciaron su actividad inscripeio-naria, han tenido a su disposición y continúan teniendo, en todos menos cinco de los precintos electorales del país, copias de las listas provisionales de inscripciones que interesan. Han podido y pueden inspeccionarlas y sacar copias sin nin-guna dificultad, sujetos únicamente a una razonable vigi-lancia de los custodios de las listas para proteger la seguri-dad y disponibilidad pública de ellas.
Por las razones ya descritas, no accederemos a la solici-tud de los peticionarios para que el Superintendente les per-mita inspeccionar y sacar copias de las listas correspondientes a los 29 precintos de los cuales no se les han entregado copias certificadas. Esa orden no sólo sería innecesaria en cuanto a 24 de esos precintos sino que podría causar grandes difi-cultades en las labores eleccionarias. Limitaremos nuestra urden únicamente a los precintos de Aguadilla, Arecibo, Río Piedras II, San Juan y Yabucoa, donde a los peticionarios les ha sido imposible utilizar las listas enviadas a los pre-sidentes de las juntas locales, por haberse extraviado las mismas. Tenemos plena confianza en que el Superinten-dente, de acuerdo con los términos de nuestra orden, esta-blecerá una reglamentación adecuada que permita a los peticionarios inspeccionar y copiar las referidas listas con razonable prontitud, y a su oficina continuar sin entorpeci-*286mientos la labor relacionada con las elecciones generales. (14) Prensa Insular de Puerto Rico v. Cordero, supra, pág. 104; Marsh v. Sanders, 34 So. 752, 754-755 (La. 1903) ; Higgins v. Lockwood, 64 Atl. 184, 186 (N.J. 1906); Kennedy v. Skeen, 186 S.E. 926, 927 (Va. 1935) ; State v. Knop, supra, págs. 144-145.

 Nota del Editor: Esta opinión se emitió el 17 de marzo de 1961.


 La prueba aclaró luego que la solicitud se refería a las listas provisionales de 1960.


 Solamente dos personas prestaron testimonio, el Sr. Eduardo Flores por los peticionarios y el Sr. Ernesto Mieres Calimano por la parte demandada.


 Las listas se guardan generalmente en las cortes debido a que los jueces de paz y de distrito son los presidentes de las juntas locales-de elecciones.


 E1 art. 74 de la Ley Núm. 62 de 19 de junio de 1.956 (16 L.P.R.A. see. 1165) dispone que “las primarias se celebrarán no más tarde del último domingo del mes de julio del año en que se celebren elecciones gene-rales.” Por lo tanto y de acuerdo con la declaración del señor Mieres, a partir del 81 de julio el Instituto no tenía gran necesidad de usar la copia de las listas provisionales de 1960 que poseía.


 El señor Flores declaró que en una ocasión había informado al Superintendente su disposición de aceptar copias de las listas finales de electores de 1956 en lugar de las provisionales de 1960, pero que luego de esa conversación solamente se le habían entregado las listas de dos precintos. El señor Mieres aclaró que el procedimiento para sacar copias de las listas de 1956 requiere también tiempo y cuidado. Es necesario abrir los sobres de cada colegio del precinto, constatar si hay en ellos copias de las listas sin anotaciones y si no las hay, lo cual sucede en la gran mayoría de los casos, hay que entonces utilizar el mismo pro-cedimiento que él explicó en cuanto a las listas provisionales. Ambas *273partes estuvieron de acuerdo en que las listas de 1956, aunque de alguna utilidad, no eran sustitutos adecuados de las provisionales de 1960 por-que alrededor de un 25 por ciento de los nombres en ellas incluidos eran de personas que no Rabian votado y que, por consiguiente, no tenían derecho a jurar peticiones de inscripción de un partido, a menos que se hubiesen inscrito de nuevo como electores.


 Las “listas provisionales de inscripciones” para las elecciones gene-rales posteriores a 1956, serán las listas de los electores que votaron en las elecciones inmediatamente precedentes”.


 Examínense como ejemplos las secs. 41, 71, 76 a 79, 81, 112 y 215 que proveen derechos y procedimientos para utilizar los cuales se hace necesario que los interesados tengan acceso a las listas provisio-nales de inscripciones.


 Confirmado en De J. Cordero v. Prensa Insular de Puerto Rico, 169 F.2d 229 (1 Cir. 1948).


 “No basta con que se reconozca meramente la importante justifi-cación política de la libertad de información. Los ciudadanos de una socie-dad que se gobierna a sí misma deben poseer el derecho legal de examinar e investigar cómo se conducen sus asuntos, sujetos sólo a aquellas limita-ciones que impone la más urgente necesidad pública. Debe elevarse ese derecho a una posición de la más alta santidad si ha de constituir un baluarte contra un liderato insensible.” (Énfasis en el original.) Access to Official Information: A Neglected Constitutional Right, 27 Ind. L. J. 209, 212 (1952).


 Véanse los siguientes ejemplos: 4 L.P.R.A. see. 615 — la informa-ción obtenida por la Junta de Libertad bajo Palabra será confidencial y no podrá ser divulgada en forma alguna excepto a ciertos funcionarios: 8 L.P.R.A. see. 24 — establece la naturaleza confidencial de los documentos, expedientes, papeles, archivos y comunicaciones de la División de Bien-estar Público; 13 L.P.R.A. see. 3055 — crea un procedimiento especial para inspeccionar y copiar las planillas de la contribución sobre ingresos; 16 L.P.R.A. see. 1047 — prohíbe al Director del Instituto de Primarias dar información sobre los registros de un partido a los organismos centrales o locales o a los candidatos de otros partidos o al público; 24 L.P.R.A. see. >974 (y) — establece el carácter confidencial de los informes y demás documentos rendidos en virtud de la Ley de Narcóticos y reglas espe-ciales para su inspección y divulgación; 29 L.P.R.A. see. 388 — crea una reglamentación especial sobre los registros y demás documentos reque-ridos por la “Ley de Trabajo Industrial a Domicilio”; 32 L.P.R.A. see. 2696 — provee que los documentos relacionados con una adopción, some-tidos al tribunal correspondiente, así como la sentencia y las órdenes judi-ciales, no estarán sujetos a inspección excepto por ciertas personas; 34 L.P.R.A. sec. 2007(f) — los expedientes de los casos de niños delincuentes no estarán sujetos a inspección por el público. Véase también en cuanto a esto último 34 L.P.R.A. Ap. R.7.2, R.11.2, R.11.3, R.13.2. Véase en cuanto a los estados, Cross, ob.cit., págs. 84-94. En modo alguno debe entenderse que al citar los anteriores ejemplos estamos resolviendo que los arts. 409 y 410 no tienen aplicación alguna a esos casos. Esa determinación reque-rirá un análisis de cada situación legal y de los hechos concurrentes. Estamos sencillamente dando ejemplos de restricciones legales específicas sobre el derecho de inspeccionar y copiar para establecer el contraste con la see. 27 de la Ley Electoral, en la cual no aparecen esas restric-ciones.


 Véase el Informe del Comité del Gobernador para el Estudio de-, los Derechos Civiles en Puerto Rico (Ed. Colegio de Abogados de Puerto' Rico, 1959) págs. 61-78, y especialmente la pág. 63, donde se afirma que:’. “Dentro de los límites del Estado Libre Asociado el funcionamiento de, los procesos democráticos es muy satisfactorio en cuanto se garantiza el sufragio universal, sin discrímenes; las elecciones son pacíficas, orde-. nadas, honestas y libres; y es suficiente el margen de libre expresión y asociación para las campañas electorales,” y se añade que las fallas que se encontraron “son relativas y resaltan por nuestro interés de ser rigurosos para que se mejore hasta donde más sea posible, la calidad de, la democracia puertorriqueña.”


 Véanse Maisonave v. Domenech, 45 D.P.R. 247, 251-252 (1933); Ortiz v. Muñoz, 19 D.P.R. 850, 856 (1913) ; State v. Knop, 190 So. 135, 146-148 (La. 1939).


 La Ley Electoral exige que un partido por petición inscriba can-didatos por petición en y para las tres cuartas partes o más de todos los precintos electorales del país y presente al Departamento de Estado peti-ciones firmadas por un número de peticionarios igual al 10 por ciento o más del total de votos depositados para el cargo de Gobernador en las últimas elecciones generales precedentes, 16 L.P.R.A. sees. 20 y 112. El voto total para Gobernador en las elecciones de 1956 fue de 696,574. Junta Estatal de Elecciones, Estadísticas de las Elecciones Generales Cele-bradas en Puerto Rico el 6 de noviembre de 1956 (1957).


 En una ocasión durante su testimonio ante este Tribunal, el' Superintendente expresó el criterio de que, sin entorpecer el funciona-miento de su oficina, se podría permitir hasta a tres personas hacer la labor de fotocopiar las listas.